DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner acknowledges the applicants election without traverse of invention II which includes claims 11-17 and 19. Claims 1-10, 18, and 20 are withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. WO (2017/079539) in view of Gao US (2019/0173703), and further in view of Bertrand et al. US (2009/0109908). 

Regarding Claim 11,  Stern-Berkowitz discloses a signal sending method, comprising: determining hybrid automatic repeat request-acknowledgement, HARQ-ACK, information to be fed back; (see Fig. 16 & Para’s [0004-0005] i.e., The WTRU may determine to send a hybrid automatic repeat request (HARQ) acknowledgement (ACK) in response to receipt of the first downlink data transmission, [0077] i.e., Examples of Uplink Control Information (UCI) transmission may be provided. An LTE UCI may comprise UL feedback information. The UL feedback information may include acknowledgement (ACK) and/or negative ACK (NACK)) corresponding to a DL transmission, [0233-0234] i.e., A UCI transmission may comprise HARQ-ACK information, [0267] i.e., Fig. 16 depicts an example HARQ-ACK channel 1600 in UpPTS with two symbols. One or more (e.g., one or two) symbols may be available for UCI in UpPTS. If two symbols are available, one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16…A second symbol may be used for HARQ-ACK information & [0268]). 

and in response to a number of pieces of HARQ-ACK information being not greater than 2, (see Fig. 15 i.e., ACK=1, NACK=0 for BPSK, Fig. 16 & Para’s [0239] i.e., HARQ-ACK information transmission over one or more uplink symbols (e.g., SC-FDMA symbols)…For example, one HARQ-ACK information bit may be transmitted in one uplink symbol, [0264] i.e., one or more HARQ-ACK information bits may be one HARQ-ACK information bit, [0266] i.e., BPSK may be used for a single HARQ-ACK information  & [0267] i.e., one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16 & [0268] i.e., As shown in Fig. 16, d0 may be a symbol indicating HARQ-ACK information (e.g., a modulation symbol such as in the Fig 15))

sending at least one sequence with a length of M on subcarriers of K symbols, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT  & Para’s [0004-0005] i.e., The WTRU may indicate the HARQ-NACK using a second cyclic shift of (e.g., that is applied to) a second sequence of the second uplink signal, [0072] i.e., Allocation in the UL and/or DL may be in terms of resource blocks (RBs). An RB may comprise 1 timeslot x 12 subcarriers, [0233-0236] i.e., For example, HARQ-ACK information corresponding to a downlink data transmission (e.g., PDSCH) may be transmitted using an uplink reference signal or a sequence…The WTRU may transmit an uplink reference signal and/or a sequence. The HARQ-ACK and/or HARQ-NACK may be indicated via the uplink reference signal and/or the sequence, [0238] i.e., Zadoff-Chu sequence, [0256] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB), [0257] i.e., number of subcarriers used for the UCI transmission (Msub)  & [0267-0268] i.e., Zadoff-Chu sequence with a code group u and a base sequence v).

wherein K≥1, (see Fig. 16 i.e., SC-FDMA symbol #0 (i.e., K symbols wherein K=1) & Para’s [0267-0268] i.e., A second symbol may be used for HARQ-ACK information)

M≥12, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT & Para’s [0072] i.e., where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12) & [0256-0257] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB))

While Stern-Berkowitz discloses the resource allocation in the UL and/or DL may be in terms of resource blocks (RBs), where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12), (see Para’s [0072] & [0256] i.e., Nsub may equal 12, for example (e.g., one RB)), Stern-Berkowitz does not disclose the claim feature of sending the at least one sequence with a length of M on the M subcarriers of K symbols. However the claim feature would be rendered obvious in view of Gao US (2019/0173703).

Gao discloses sending at least one sequence with a length of M (see Fig. 6 i.e., modulation symbol sequence A & Para [0154] i.e., the UE may generate a base sequence having a length of 12 subcarriers (corresponding to 1RB), perform the cyclic shift operation on the base sequence in accordance with the above-mentioned cyclic shift value, multiply the modulation symbol with the cyclically-shifted base sequence so as to acquire a frequency-spread modulation symbol sequence A (i.e., “sequence with a length of M”) having a length of 12 subcarriers) on M subcarriers of K symbols, (see Fig. 6 i.e., modulation symbol sequence A is mapped to 1 RB which includes M subcarriers & Para’s [0010] i.e., modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time-domain and frequency-domain resources of the sPUCCH for transmission, [0011] i.e., when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, [0085-0088] i.e., the base sequence may be a CAZAC sequence or a Zadoff-Chu (ZC) sequence, [0101-0102] i.e., the UE may multiply the modulation symbol after modulating the ACK/NACK feedback information with the cyclically-shifted base sequence so as to acquire the frequency-spread modulation symbol sequence, and map the same modulation symbol sequence to the SC-FDMA symbols for transmission, & [0154] i.e., map the modulation symbol sequences to the RBs for the SC-FDMA symbol (i.e., “K symbols=1”) carrying the ACK/NACK feedback information, as shown in Fig. 6).  

(Gao suggests SC-FDMA symbols occupied by the sPUCCH for transmitting the ACK/NACK feedback information (see Para [0011]) where it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay (see Para [0003])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sending at least one sequence with a length of M on subcarriers of K symbols for sending HARQ-ACK feedback information as disclosed in Stern-Berkowitz to send the at least one sequence on the M subcarriers of K symbols as disclosed in the teachings of Gao who discloses mapping modulation symbol sequences including ACK/NACK feedback information to a resource block (RB) including M subcarriers of an SC-FDMA symbol because the motivation lies in Gao for sending ACK/NACK information using SC-FDMA symbols occupied by the sPUCCH and that it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay. 

The combination of Stern-Berkowitz in view of Gao does not disclose the claim feature of and M values of the sequence are mapped onto the M subcarriers. However the claim feature would be rendered obvious in view of Bertrand et al. US (2009/0109908). 

Bertrand discloses M values of a sequence (see Table 1 i.e., Definition of  φ(n) (i.e., Table 1 includes “M values” of a CAZAC sequence i.e., φ(0)… φ(11)) & Para’s [0029] i.e., For ACK/NACK transmission, four data OFDM symbols carry the ACK/NACK BPSK or QPSK symbol. In other words, the CAZAC-like sequence in a data OFDM symbol is modulated/multi-plied by the ACK/NACK BPSK or QPSK symbol & [0030-0032] i.e., One example of a CAZAC-like sequence ru,v(n) is given by…where φ(n) is defined in Table 1)

are mapped onto M subcarriers (see Fig. 8b i.e., Base Sequence generator 402 generates a CAZAC sequence & Tone Map/Sub-Carrier Mapping 854 maps the received sequence (i.e., CAZAC sequence includes “M values”) onto designated sub-carriers & Para’s [0066-0067] i.e., Tone map 854 maps the signal (i.e., sequence) onto a designated set of tones (sub-carriers) [0069] i.e., The UE generates a CAZAC-like (e.g. ZC or extended ZC or zero-autocorrelation QPSK computer-generated) sequence using base sequence generator 802 (i.e., CAZAC sequence includes “M values”)).
(Bertrand suggests the CAZAC-like sequence is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the at least one sequence with a length of M sent on the M subcarriers of K symbols as disclosed in Stern-Berkowitz in view of Gao to include the M values of the sequence which are mapped onto the M subcarriers as disclosed in the teachings of Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence is modulated/multiplied by ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

Regarding Claim 12, Stern-Berkowitz discloses the method of claim 11, wherein M=12, (Stern-Berkowitz, see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 (i.e., M=12) & Para’s [0072] i.e., where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M=12) & [0256-0257] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB)), however the combination of Stern-Berkowitz in view of Gao does not disclose M=12 for the M values of the sequence. However the claim feature would be rendered obvious in view of  Bertrand. 

Bertrand discloses M=12 for the M values of the sequence (see Para’s [0030-0032] & Table 1 i.e., Definition of  φ(n) (i.e., Table 1 includes “M values” of a CAZAC sequence i.e., φ(0)… φ(11)) (i.e., M=12)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequence disclosed in Stern-Berkowitz in view of Gao to include the M values of the sequence where M=12 as disclosed in Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence including the M values includes ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

Regarding Claim 13, the combination of Stern-Berkowitz in view of Gao, and further in view of Bertrand discloses the method of claim 11, wherein the sequence is a subset of a specified sequence set, (Stern-Berkowitz, see Fig. 16 i.e., Zadoff-Chu sequence ru,0 of Length-12 may be a sequence that is a subset of a specified sequence set &  Para’s [0268] i.e., ru,v may represent the Zadoff-Chu sequence with a code group u and a base sequence v suggests a subset of a specified sequence set, [0269] i.e., A sequence based on Zadoff-Chu with a length of six may be used for the HARQ-ACK channel (i.e., may be a “sequence that is a subset of a specified sequence set”) & Bertrand, see Table 1 & Para’s [0030-0032])

wherein sequences in the specified sequence set satisfy at least one of following conditions: different cyclic shifts of each sequence are orthogonal, (Stern-Berkowitz, see Para’s [0004-0005] i.e., cyclic shift indexes that are applied to sequences…The first cyclic shift index may be different (i.e., “orthogonal”) than the second cyclic shift index, [0236-0238] i.e., one or more cyclic shift indices of an uplink reference signal may include a cyclic shift index (α) for a Zadoff-Chu sequence ru,v, [0245], [0267] i.e., one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16, & [0268] i.e., ru,v (α) may represent a cyclic shift of ru,v & Bertrand, see Fig. 3A & Para’s [0025] i.e., Fig.’s 3A and 3B illustrate coherent orthogonal structures…C0-C11 represent the cyclic shifts of a root CAZAC-like sequence, [0027], & [0030] & Table 1)

a cubic metric, CM, of each sequence does not exceed a first preset threshold; a peak-to-average power ratio, PAPR, of each sequence does not exceed a second preset threshold; a cross-correlation between any two sequences does not exceed a third preset threshold; or a cross-correlation between any one sequence and a sequence with a length of 12 in a Long- Term Evolution, LTE, system does not exceed a fourth preset threshold.  

Regarding Claim 14, the combination of Stern-Berkowitz in view of Gao discloses the method of claim 11, but does not disclose the claim features of wherein a sequence xu (n) satisfies a following condition Xu(n)=exp^{j*π φ(n) /4}

where u is a sequence index, u is an integer and UE{O,1, 2....29}, φ(n) is an element value of the sequence, n is an element index, n=0, 1, 2, ..., 11, and a value of u has a corresponding relation with a value of φ(n). However the claim feature would be rendered obvious in view of Bertrand. 

Bertrand discloses wherein a sequence xu (n) satisfies a following condition Xu(n)=exp^{j*π φ(n) /4} (see Para [0030] i.e., One example of a CAZAC-like sequence ru,v(n) is given by ru,v(n)=e^j φ(n)/π/4)

where u is a sequence index, u is an integer and UE{O,1, 2....29}, (see Para’s [0030-0032] i.e., ru,v(n) & table 1 i.e., sequence index u is an integer from 0-29)

φ(n) is an element value of the sequence, (see Para’s [0030-0032] i.e., φ(n) is defined in table 1 & table 1 i.e., Definition of φ(n))

n is an element index, n=0, 1, 2, ..., 11, (see Para’s Table 1 i.e., φ(0),…, φ(11) & [0030-0032])

and a value of u has a corresponding relation with a value of φ(n) (see Para’s [0030-0032] & table 1 i.e., u has a corresponding relationship with a value of φ(n)). 

(Bertrand suggests the CAZAC-like sequence defined in (Table 1 & Para’s [0030-0032]) is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequence disclosed in Stern-Berkowitz in view of Gao to be defined according to the sequence defined and disclosed in Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence including the M values includes ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation

Regarding Claim 15, the combination of Stern-Berkowitz in view of Gao discloses the method of claim 14, but does not disclose the claim feature of wherein the value of u and the value of φ(n)) are values listed in any one of tables 1 to 3 or are cyclic shifts of each row listed in any one of tables 1 to 3: However the claim feature would be rendered obvious in view of Bertrand.

Bertrand discloses wherein the value of u and the value of φ(n)) are values listed in any one of tables 1 to 3 or are cyclic shifts of each row listed in any one of tables 1 to 3 (see Para’s [0030-0032] & table 1).

(Bertrand suggests the CAZAC-like sequence defined in (Table 1 & Para’s [0030-0032]) is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the value of u and the value of φ(n)) for the sequence disclosed in Stern-Berkowitz in view of Gao to be the values listed from the table 1 disclosed in Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence including the M values includes ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

Regarding Claim 17, the combination of Stern-Berkowitz in view of Gao, and further in view of Bertrand discloses the method of claim 11, wherein the HARQ-ACK information has a corresponding relation with at least one of: an index of the sequence (Stern-Berkowitz, see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 & Para’s [0267-0268] i.e., As shown in Fig. 16, d0 may be a symbol indicating HARQ-ACK information (e.g., a modulation symbol such as in the Fig 15). Ru,v may represent the Zadoff-Chu sequence with a code group u and a base sequence v), a value of a cyclic shift of the sequence (Stern-Berkowitz, see Para’s [0267] i.e., one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16 & [0268] i.e., ru,v may represent the Zadoff-Chu sequence…ru,v(α) may represent a cyclic shift of ru,v), or frequency domain positions of the M subcarriers.  

Regarding Claim 19,  Stern-Berkowitz discloses a signal sending apparatus (see Fig. 1B i.e., WTRU 102 & Para [0041]), applied for the signal sending method of claim 11, comprising: a processor (see Fig. 1B i.e., processor 118 & Para’s [0041-0042]) and a storage medium storing programs (see Para [0328] i.e., computer program incorporated in a computer-readable medium for execution by a processor), wherein the programs, when executed by the processor (see Fig. 1B i.e., processor 118 & Para [0328] i.e., computer program incorporated in a computer-readable medium for execution by a processor), comprises: a determining module (see Fig. 1B i.e., processor 118 may be a determining module & Para’s [0041-0042]), which is configured to determine hybrid automatic repeat request- acknowledgement, HARQ-ACK, information to be fed back; (see Fig. 16 & Para’s [0004-0005] i.e., The WTRU may determine to send a hybrid automatic repeat request (HARQ) acknowledgement (ACK) in response to receipt of the first downlink data transmission, [0077] i.e., Examples of Uplink Control Information (UCI) transmission may be provided. An LTE UCI may comprise UL feedback information. The UL feedback information may include acknowledgement (ACK) and/or negative ACK (NACK)) corresponding to a DL transmission, [0233-0234] i.e., A UCI transmission may comprise HARQ-ACK information, [0267] i.e., Fig. 16 depicts an example HARQ-ACK channel 1600 in UpPTS with two symbols. One or more (e.g., one or two) symbols may be available for UCI in UpPTS. If two symbols are available, one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16…A second symbol may be used for HARQ-ACK information & [0268]). 

and a sending module (see Fig. 1B i.e., transceiver 120 & Para’s [0041-0043]), which is configured to: in response to a number of pieces of HARQ-ACK information being not greater than 2, (see Fig. 15 i.e., ACK=1, NACK=0 for BPSK, Fig. 16 & Para’s [0239] i.e., HARQ-ACK information transmission over one or more uplink symbols (e.g., SC-FDMA symbols)…For example, one HARQ-ACK information bit may be transmitted in one uplink symbol, [0264] i.e., one or more HARQ-ACK information bits may be one HARQ-ACK information bit, [0266] i.e., BPSK may be used for a single HARQ-ACK information  & [0267] i.e., one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16 & [0268] i.e., As shown in Fig. 16, d0 may be a symbol indicating HARQ-ACK information (e.g., a modulation symbol such as in the Fig 15))

send at least one sequence with a length of M on subcarriers of K symbols, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT  & Para’s [0004-0005] i.e., The WTRU may indicate the HARQ-NACK using a second cyclic shift of (e.g., that is applied to) a second sequence of the second uplink signal, [0072] i.e., Allocation in the UL and/or DL may be in terms of resource blocks (RBs). An RB may comprise 1 timeslot x 12 subcarriers, [0233-0236] i.e., For example, HARQ-ACK information corresponding to a downlink data transmission (e.g., PDSCH) may be transmitted using an uplink reference signal or a sequence…The WTRU may transmit an uplink reference signal and/or a sequence. The HARQ-ACK and/or HARQ-NACK may be indicated via the uplink reference signal and/or the sequence, [0238] i.e., Zadoff-Chu sequence, [0256] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB), [0257] i.e., number of subcarriers used for the UCI transmission (Msub)  & [0267-0268] i.e., Zadoff-Chu sequence with a code group u and a base sequence v).

wherein K≥1, (see Fig. 16 i.e., SC-FDMA symbol #0 (i.e., K symbols wherein K=1) & Para’s [0267-0268] i.e., A second symbol may be used for HARQ-ACK information)

M≥12, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT & Para’s [0072] i.e., where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12) & [0256-0257] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB))

While Stern-Berkowitz discloses the resource allocation in the UL and/or DL may be in terms of resource blocks (RBs), where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12), (see Para’s [0072] & [0256] i.e., Nsub may equal 12, for example (e.g., one RB)) Stern-Berkowitz does not disclose the claim feature of sending the at least one sequence with a length of M on the M subcarriers of K symbols. However the claim feature would be rendered obvious in view of Gao US (2019/0173703).

Gao discloses sending at least one sequence with a length of M (see Fig. 6 i.e., modulation symbol sequence A & Para [0154] i.e., the UE may generate a base sequence having a length of 12 subcarriers (corresponding to 1RB), perform the cyclic shift operation on the base sequence in accordance with the above-mentioned cyclic shift value, multiply the modulation symbol with the cyclically-shifted base sequence so as to acquire a frequency-spread modulation symbol sequence A (i.e., “sequence with a length of M”) having a length of 12 subcarriers) on M subcarriers of K symbols, (see Fig. 6 i.e., modulation symbol sequence A is mapped to 1 RB which includes M subcarriers & Para’s [0010] i.e., modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time-domain and frequency-domain resources of the sPUCCH for transmission, [0011] i.e., when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, [0085-0088] i.e., the base sequence may be a CAZAC sequence or a Zadoff-Chu (ZC) sequence, [0101-0102] i.e., the UE may multiply the modulation symbol after modulating the ACK/NACK feedback information with the cyclically-shifted base sequence so as to acquire the frequency-spread modulation symbol sequence, and map the same modulation symbol sequence to the SC-FDMA symbols for transmission, & [0154] i.e., map the modulation symbol sequences to the RBs for the SC-FDMA symbol (i.e., “K symbols=1”) carrying the ACK/NACK feedback information, as shown in Fig. 6).  

(Gao suggests SC-FDMA symbols occupied by the sPUCCH for transmitting the ACK/NACK feedback information (see Para [0011]) where it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay (see Para [0003])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sending at least one sequence with a length of M on subcarriers of K symbols for sending HARQ-ACK feedback information as disclosed in Stern-Berkowitz to send the at least one sequence on the M subcarriers of K symbols as disclosed in the teachings of Gao who discloses mapping modulation symbol sequences including ACK/NACK feedback information to a resource block (RB) including M subcarriers of an SC-FDMA symbol because the motivation lies in Gao for sending ACK/NACK information using SC-FDMA symbols occupied by the sPUCCH and that it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay. 

The combination of Stern-Berkowitz in view of Gao does not disclose the claim feature of and M values of the sequence are mapped onto the M subcarriers. However the claim feature would be rendered obvious in view of Bertrand et al. US (2009/0109908). 

Bertrand discloses M values of a sequence (see Table 1 i.e., Definition of  φ(n) (i.e., Table 1 includes “M values” of a CAZAC sequence i.e., φ(0)… φ(11)) & Para’s [0029] i.e., For ACK/NACK transmission, four data OFDM symbols carry the ACK/NACK BPSK or QPSK symbol. In other words, the CAZAC-like sequence in a data OFDM symbol is modulated/multi-plied by the ACK/NACK BPSK or QPSK symbol & [0030-0032] i.e., One example of a CAZAC-like sequence ru,v(n) is given by…where φ(n) is defined in Table 1)

are mapped onto M subcarriers (see Fig. 8b i.e., Base Sequence generator 402 generates a CAZAC sequence & Tone Map/Sub-Carrier Mapping 854 maps the received sequence (i.e., CAZAC sequence includes “M values”) onto designated sub-carriers & Para’s [0066-0067] i.e., Tone map 854 maps the signal (i.e., sequence) onto a designated set of tones (sub-carriers) [0069] i.e., The UE generates a CAZAC-like (e.g. ZC or extended ZC or zero-autocorrelation QPSK computer-generated) sequence using base sequence generator 802 (i.e., CAZAC sequence includes “M values”)).

(Bertrand suggests the CAZAC-like sequence is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the at least one sequence with a length of M sent on the M subcarriers of K symbols as disclosed in Stern-Berkowitz in view of Gao to include the M values of the sequence which are mapped onto the M subcarriers as disclosed in the teachings of Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence is modulated/multiplied by ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. WO (2017/079539) in view of Gao US (2019/0173703), and further in view of Bertrand et al. US (2009/0109908) as applied to claim 15 above, and further in view of Kim et al. US (2019/0052442).

Regarding Claim 16, the combination of Stern-Berkowitz in view of Gao, and further in view of Bertrand discloses the method of claim 15, but does not disclose the claim features of wherein a cyclic shift of the sequence is yu(n, α)=Xu(n)* exp^{ j 2πα/M * n}. where α denotes a cyclic shift amount, and α E {O, 1, 2,..., 11}, and M is a length of the sequence. However the claim features would be rendered obvious in view of Kim et al. US (2019/0052442).

Kim discloses wherein a cyclic shift of the sequence is yu(n, α)=Xu(n)* exp^{ j 2πα/M * n}, (see Para [0072] i.e., In this case, the ZC reference signal sequence ru,v(α) (n) may be defined by a cyclic shift a of a base sequence ru,v(n) according to: ru,v (α)).

where α denotes a cyclic shift amount, and α E {O, 1, 2,..., 11}, (see Para’s [0072-0073])

and M is a length of the sequence (see Para [0073] i.e., Nrs subframe is the length of the available reference signals).

Kim suggests a Zadoff-Chu (ZC) sequence defined by a cyclic shift is preferred to be used rather than a pseudorandom sequence (see Para [0072]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the cyclic shift of the Zadoff-chu sequence disclosed in the teachings of Stern-Berkowitz in view of Gao, and further in view of Bertrand to be defined according to the cyclic shift of the sequence disclosed and defined in the teachings of Kim because the motivation lies in Kim that using a Zadoff-Chu (ZC) sequence defined by a cyclic shift is preferred to be used rather than a pseudorandom sequence for achieving efficient communication quality and performance in the network system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461